People v Yazzie (2018 NY Slip Op 02969)





People v Yazzie


2018 NY Slip Op 02969


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, CURRAN, AND TROUTMAN, JJ.


433 KA 16-01259

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vVALVANO YAZZIE, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (TIMOTHY P. MURPHY OF COUNSEL), FOR DEFENDANT-APPELLANT.
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (DAVID A. HERATY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Erie County (John L. Michalski, A.J.), rendered June 8, 2016. The judgment convicted defendant, upon his plea of guilty, of driving while intoxicated, a class E felony. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Yazzie ([appeal No. 1] — AD3d — [Apr. 27, 2018] [4th Dept 2018]).
Entered: April 27, 2018
Mark W. Bennett
Clerk of the Court